DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recite “one or more components oriented substantially axially to an axis of rotation of said reamer”. This recitation is indefinite as the metes and bounds of the claim cannot be ascertained with any degree of certainty. The drawings illustrate a plethora of components that could be considered as positioned “axially to the axis of rotation” (substantially every illustrated component, in applicants ‘drawings, meets this recitation; thus, making the claim extremely broad). It appears that the claim is referring to elements 119 and 15. If this is correct, the applicants should consider more clear positional language such radially spaced and in a plane substantially perpendicular to the axis of rotation. Care should be taken that the selected clarifying language be supported in the specification. As the drawings clearly illustrate this concept, any clarifications to the claims and specification would not be considered new matter.
Claims 1, 8, and 15 recite “oriented substantially longitudinally with respect to said axis of rotation of said reamer”. This recitation is indefinite as the metes and bounds of the claim cannot be ascertained with any degree of certainty. It appears that every component of applicants’ device can meet this recitation; thus, making the claim extremely broad. 
Claims 5, 12,  and 19 recite “a plurality of components cooperatively arranged”. This recitation is indefinite as it is not clear what “cooperatively arranged” means. Based on the figures, it appears that a fair interpretation is that the components are positioned near one another. 
Claim 8 recites “one or more components oriented substantially longitudinally to an axis of rotation of said reamer”. This recitation is indefinite as the metes and bounds of the claim cannot be ascertained with any degree of certainty. The drawings illustrate a plethora of components that could be considered as positioned “longitudinally to the axis of rotation” (substantially every illustrated component, in applicants ‘drawings, meets this recitation; thus, making the claim extremely broad). It appears that the claim is referring to elements 119 and 15. If this is correct, the applicants should consider more clear positional language such radially spaced and in a plane substantially perpendicular to the axis of rotation. Care should be taken that the selected clarifying language be supported in the specification. As the drawings clearly illustrate this concept, any clarifications to the claims and specification would not be considered new matter.     

Claim 8 recites the limitation "said axially oriented component" in line 5. There is insufficient antecedent basis for this limitation in the claim.
The claims are interpreted as best understood by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-8 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graham et al. (US 20200277822).
Regarding claims 1, 8 and 15: Graham discloses a reamer 10 for horizontal directional drilling  and a method of use (Fig. 1; [0025]). Graham discloses a front end comprising one or more components 82, 86, 88 oriented substantially axially and/or substantially longitudinally to an axis of rotation of the reamer (Fig. 1; [0038]). Graham discloses that at least one the axially oriented component is equipped with one or more abrasion-resistant members 88 that is at least partially embedded in an outer exterior surface thereof and that is oriented substantially longitudinally with respect to the axis of rotation of the reamer (Fig. 1; [0038]). Graham discloses providing a reamer for horizontal directional drilling and operating the reamer to enlarge the diameter of a subsurface hole ([0003]).
Regarding claims 2 and 16: Graham discloses that at least one of the one or more front end components comprises a pie wedge 92 (Fig. 1). 
Regarding claims 3 and 17: Graham discloses that an abrasion-resistant member  86, 88 at least partially protrudes through an exterior surface of a pie wedge in which it is at least partially embedded (Fig. 1; [0038] - bar 86 and cutter 88 are considered as extending and thus at least partially embedded in pie wedge 92). 
Regarding claims 4 and 18: Graham discloses that at least one of the one or more abrasion-resistant members comprises a substantially cylindrical component (Figs. 14, 15). 
Regarding claims 5 and 19: Graham discloses that the cylindrical component comprises a plurality of components cooperatively arranged (Figs. 14, 15). 
Regarding claim 6: Graham discloses that at least a portion of an exterior surface of at least one the one or more front end components is beveled (Figs. 1, 14, 15). 
Regarding claim 7: Graham discloses that at least one of the one or more abrasion-resistant members at least partially protrudes through the beveled exterior surface (Figs. 1, 14, 15). 
Regarding claim 11: Graham discloses that at least one of the one or more abrasion-resistant members comprises a substantially cylindrical component (Figs. 1, 14-15). 
Regarding claim 12: Graham discloses that the cylindrical component comprises a plurality of components cooperatively arranged (Figs. 1, 14-15). 
Regarding claim 13: Graham discloses that at least a portion of an exterior surface of at least one the one or more front end components is beveled (Figs. 1, 14-15). 
Regarding claim 14: Graham discloses that at least one of the one or more abrasion-resistant members at least partially protrudes through the beveled exterior surface (Figs. 1, 14-15). 
Regarding claim 20: Graham discloses that at least a portion of an exterior surface of at least one the one or more front end components is beveled and that at least one of the one or more abrasion-resistant members at least partially protrudes through the beveled exterior surface (Figs. 1, 14, 15). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al. (US 20200277822), alone.
Graham discloses the invention substantially as claimed and as discussed above.
Regarding claim 9: Graham does not use the term “corebuster” and thus does not explicitly disclose that at least one of the one or more front end components comprises a longitudinal corebuster component. However, Graham discloses structure substantially similar to the “corebuster” structure taught by applicants (Figs. 1, 14-15, 18-19). Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art that Graham teaches a corebuster structure. As Graham discloses a corebuster structure, it would have been within routine skill to have understood that Graham teaches the ability to employ a corebuster. Such an understanding and such a configuration would have been predictable with a reasonable expectation for success and no unexpected results. Further, a recitation of the intended use of the claimed invention  (corebusting) must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 10: Graham discloses that an abrasion-resistant member at least partially protrudes through an exterior surface of a longitudinal corebuster component in which it is at least partially embedded (Figs. 1, 14-15, 18-19; [0038], [0041] - bar/blade and cutters considered as extending and thus at least partially embedded in the corebuster). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thomas et al. (US 20150211304), Engle (US 20160160566), Slaughter et al. (US 20160356091), Bullock et al. (US 20170089143), Beauchamp (US 20180051520), Barbera (US 20180163475), Smith (US 20210310312), Slaughter et al. (US 20040188141), and Self et al. (US 20040188142), alone or in combination, disclose many of the claimed features such as horizontal directional drilling, a reamer, abrasion resistant members, and various structure that is aligned radially and longitudinally with an axis of rotation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Taras P Bemko/
Primary Examiner, Art Unit 3672
8/2/2022